DETAILED ACTION
This Final Office Action is in response to amendments filed 3/7/2022.
Claims 1-11, 13, and 16-20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 3/7/2022, the objections of claims 1, 7, and 13 have been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 3/7/2022, the rejections of claims 1-9, 11, and 16-20 under 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 103
On page 7 of Remarks filed 3/7/2022, Applicant contends that Sinha in view of Fuhrman does not disclose weighing the plurality of functions depending on their importance in achieving maximum operating safety of the motor vehicle, wherein one or more of the plurality of functions are enabled depending on a current target achievement level of a plurality of target achievement levels that the control system operates in. The Applicant further contends that Sinha does not teach any weighing and instead teaches grouping into safety-critical tasks and non-safety-critical tasks.
The Examiner respectfully disagrees. Specifically, grouping tasks into safety-critical and non-safety-critical tasks teaches weighing the tasks by importance. Safety-critical tasks are “weighed” more importantly than non-safety-critical tasks. There is no claim language that indicates more than two weights are applied to the tasks. Further, the configurations of the tasks in Sinha are ordered by reliability (see col. 9, line 64-col. 10, line 16); therefore, the tasks are also weighed according to their configuration associated with reliability which may be reasonably interpreted as “importance.”
The Applicant further cites the German patent that was issued by the German Patent Office on page 8 of Remarks. However, different standards are required for the U.S. Patent Office. In this particular case, the claim language is too broad to encompass the allowable subject matter indicated by the German Patent Office. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 8,452,465 B1), hereinafter Sinha, in view of Fuhrman et al. (US 2012/0210160 A1), hereinafter Fuhrman.
Claim 1
Sinha discloses the claimed method (see at least Figures 6 and 7) for operating a motor vehicle having a control system with a plurality of control units (i.e. ECUs 104, depicted as a “plurality” in Figure 2) and a plurality of program codes (i.e. tasks stored in local memory 402) for controlling a plurality of functions, comprising at least functions of driving (see at least col. 2, line 65-col. 3, line 9, regarding the software applications installed on each ECU 104 is configured to control one or more electrical components 105 of vehicle 100), wherein a plurality of program codes used for a driving mode are redundantly applied to at least two different control units (see at least col. 7, lines 12-25, regarding a primary copy of each task is executed on one of the ECUs 104 during normal operation, and secondary copies of a task are mapped to be on standby on other of the ECUs104; col. 7, lines 26-49, with respect to Figure 4, depicting a secondary copy of a task provided on a different ECU), wherein the method comprises the following steps: 
ascertaining the plurality of functions (see at least col. 8, line 53-col. 9, line 11, regarding ECUs 104 perform their respective tasks to control certain electrical components 105 and take snapshots of the states 414 of their tasks to be stored for retrieval in shared memory 132; Figure 4, depicting normal operation of ECUs 104’, 104”, 104’” with their associated stored tasks 1-9, as described in col. 7, lines 26-35);
weighing the plurality of functions depending on their importance in achieving maximum operating safety of the motor vehicle (see at least col. 3, lines 10-38, with respect to Figure 2, regarding that certain ECUs 104 are associated with safety-critical tasks and certain ECUs 104 are associated with non-safety-critical tasks, where tasks having different criticality can be isolated; col. 9, lines 20-38, with respect to step 304 of Figure 6, regarding the reconfiguration strategy is applied to safety-critical tasks, so as to apply an off-line reconfiguration strategy 422 from a set of reconfiguration options generated based on the root cause 434 and system architecture 156 and ordered by reliability for bringing the vehicle back to an operating condition with restored functionalities, as described in col. 9, line 64-col. 10, line 16),
wherein one or more of the plurality of functions are enabled depending on a current target achievement level of a plurality of target achievement levels that the control system operates in (see at least col. 7, lines 12-25, regarding the invoking of secondary copies of a task upon failure of the primary copy of the task; col. 10, lines 11-16, regarding the reconfiguration options are attempted in order until an improved reconfiguration is found to bring the vehicle back to an operating condition with restored functionalities; col. 7, lines 25-49, with respect to the example of Figure 4, regarding the various enablement of “functions”). The “current target achievement level” is associated with the reconfiguration option of a plurality of reconfiguration options that brings the vehicle back to an operating condition with restored functionalities, where each of the reconfiguration options has an associated “target achievement level,” given their defined order.
Sinha does not disclose that vehicle 100 is specifically a self-propelled motor vehicle that performs functions of autonomous driving, and the plurality of program codes are used for an autonomous driving mode, such that the claimed steps include operating the self-propelled motor vehicle in an at least partially autonomous driving mode. 
 However, Sinha discloses the functions as being input from ECUs, such as electronic/engine control module, a powertrain control module, a transmission control module, a brake control module, a central control module, a central timing module, a body control module, a suspension control module, a steering control module, etc. in col. 3, lines 3-9, which are well known control modules implemented in self-propelled motor vehicles that perform autonomous driving; therefore, it would be obvious to modify the vehicle of Sinha to specifically be autonomous, given that the claimed invention does not require the particulars of autonomous driving operation to function.
Fuhrman discloses a similar system that re-allocates tasks performed by a faulty component to a standby component (see at least abstract). Fuhrman further discloses the advantages of incorporating its system in vehicles that utilize autonomous driving features (see at least ¶0003) and thus, operating a self-propelled motor vehicle in an at least partially autonomous driving mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Sinha to be provided as a self-propelled vehicle that performs the function of autonomous driving, in the same manner that Fuhrman incorporates its system designed to re-allocate tasks performed by a faulty component to a standby component in vehicles that utilize autonomous driving features, with the predictable result of implementing the system of Sinha into vehicle control systems that control autonomous driving features, where fault-tolerance and fail-operational are important (¶0003 of Fuhrman).
Claim 2
Sinha further discloses that all of the plurality of functions are enabled when the control system operates in a maximum target achievement level of the plurality of target achievement levels resulting in a maximum functional performance of the motor vehicle (see at least col. 7, lines 25-49, with respect to the example of Figure 4, with respect to column 450).
Claims 3 and 16
Sinha further discloses that a minimum number of redundancies (e.g., one redundancy for each task, as depicted in Figure 4) is established for each of the plurality of functions (see at least col. 7, lines 26-49, with respect to Figure 4, regarding the redundant secondary copies associated with the primary copies of tasks 1-9; col. 10, lines 11-16, regarding the reconfiguration options are attempted in order until an improved reconfiguration is found to bring the vehicle back to an operating condition with restored functionalities).
Claims 4, 17, and 18
Sinha further discloses that program code for performing a first function of the plurality of functions is executed by the most powerful, free control unit given an increasing weighting of the first function (see at least col. 9, line 20-col. 10, line 16, regarding that on-board reconfiguration strategy 420 reconfigures safety-critical tasks upon detection of failure of one or more tasks, and a set of reconfiguration options for all failed tasks is generated by off-line reconfiguration strategy 422, so as to set the most optimal reconfiguration strategy that brings back the vehicle to an operation condition with restored functionalities).
Claims 5, 19, and 20
Sinha further discloses that for each of the plurality of functions (e.g., tasks 1-9 in Figure 3), a minimum number of different control units (e.g., two ECUs in Figure 3) is established in which the respective function is redundantly executed (see at least col. 7, lines 4-25; Figure 4, depicting the example of redundancy under normal operation in column 450). 
Claim 6
Sinha further discloses that a first function of the plurality of functions of a higher weighting level (i.e. safety critical task) is configured with more redundancies than another function of the plurality of functions of a lower weighting level (i.e. non-safety critical task) (see at least col. 3, lines 10-38, with respect to Figure 2, regarding that certain ECUs 104 are associated with safety-critical tasks and certain ECUs 104 are associated with non-safety-critical tasks, where tasks having different criticality can be isolated; col. 9, lines 20-38, with respect to step 304 of Figure 6, regarding the reconfiguration strategy is applied to safety-critical tasks).
Claim 7
Sinha further discloses that a weighting level of a function of the plurality of functions depends on the driving speed of the motor vehicle (see at least col. 3, lines 24-38, regarding that safety-critical tasks are those that control the motion of the vehicle 100, e.g., longitudinal acceleration by the powertrain, longitudinal deceleration by braking, etc.).
Claim 8
Sinha further discloses that additional control units are activated when one or more requirements of the current target achievement level are no longer met (see at least col. 7, lines 26-49, with respect to Figure 4, regarding the re-mapping of tasks with respect to different ECUs upon the detection of a failure).
Claim 9
Sinha further discloses that the number of necessary redundancies for achieving a specific target achievement level increases with the increasing weighting of a function of the plurality of functions (see at least col. 3, lines 10-38, with respect to Figure 2, regarding that certain ECUs 104 are associated with safety-critical tasks and certain ECUs 104 are associated with non-safety-critical tasks, where tasks having different criticality can be isolated; col. 9, lines 20-38, with respect to step 304 of Figure 6, regarding the reconfiguration strategy is applied to safety-critical tasks). 
Claim 10
Sinha further discloses that the maximum target achievement level is achieved in an initial state of the control system (see at least col. 7, lines 12-25, regarding a primary copy of each task is executed on one of the ECUs 104 during normal operation, and secondary copies of a task are mapped to be on standby on other of the ECUs104; col. 7, lines 26-49, with respect to Figure 4, depicting a secondary copy of a task provided on a different ECU).
Claim 11
Sinha further discloses that redundancies of a function of the plurality of functions of a lower weighting level are reduced, and thereby released computing power in the control units is assigned to another function of the plurality of functions of a higher weighting level (see at least col. 3, lines 10-38, with respect to Figure 2, regarding that certain ECUs 104 are associated with safety-critical tasks and certain ECUs 104 are associated with non-safety-critical tasks, where tasks having different criticality can be isolated; col. 9, lines 20-38, with respect to step 304 of Figure 6, regarding the reconfiguration strategy is applied to safety-critical tasks).
Claim 12
Sinha further discloses that the control units in which no active program codes are currently being executed are shut off in order to increase the energy efficiency of the control system (see at least Figure 4, depicting the example where ECU 104’ is shut off in column 452, ECU 104” is shut off in column 454, and ECU’” is shut off in column 456).
Claim 13
Sinha discloses the claimed control system (see Figure 1) comprising a plurality of control units (see Figures 2 and 3, depicting the “control apparatuses” of Figure 1), wherein the control system is configured to perform the method discussed in the rejection of claim 1 when a plurality of machine-readable program codes are executed by at least two control units of the control system (see Figure 7).
Claim 14
Sinha further discloses the claimed motor vehicle (i.e. vehicle 100, depicted in Figure 1) having a control system configured to perform the method discussed in the rejection of claim 1.  
Claim 15
Sinha further discloses the claimed non-transitory medium comprising a computer program with a program code (see col. 5, lines 27-55) for performing the steps of the method discussed in the rejection of claim 1 when the program code is executed on a computer or control unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661